DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MARCEL D. THOMAS,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3523

                              [March 15, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Laura Sellers Johnson,
Judge; L.T. Case No. 2013CF005008AXX.

   Marcel D. Thomas, Malone, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.